Exhibit 10.2

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name:

  

Howard Lester

  

Employee ID#:

  

20031

     

Award Date:

  

January 25, 2010

  

Award Date FMV:

  

$5,000,000

     

Number of RSUs:

  

249,501

           

 

1.

Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above. Each Restricted Stock Unit entitles you
to receive one share of common stock (“Common Stock”) of the Company upon the
terms and subject to the conditions set forth in the Company’s 2001 Long-Term
Incentive Plan (the “Plan”) and this Restricted Stock Unit Award Agreement (the
“Agreement”). Prior to the distribution of any shares of Common Stock, this
Award represents an unsecured obligation, payable only from the general assets
of the Company.

 

2.

Vesting. Subject to any acceleration provisions contained in the Plan or this
Agreement, the Restricted Stock Units subject to this Award will vest in full on
the fourth anniversary of the Award Date, subject to your continued employment
through each relevant vesting date.

Subject to the provisions of Sections 5 and 9, shares of Common Stock will be
issued in payment of the Award as soon as practicable after vesting (but in each
such case no later than the date that is two-and-one-half months from the end of
the Company’s tax year that includes the vesting date), net of shares of Common
Stock withheld by the Company to satisfy the minimum statutorily required
federal, state and local withholding obligations, as provided in Section 6. You
will have no right to receive shares under this Award unless and until the
Restricted Stock Units vest.

Shares of Common Stock payable to you under this Award will be issued to you or,
in case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator. If, at the time of your death, there
is not an effective beneficiary designation on file or you are not survived by
your designated beneficiary, the shares will be issued to the legal
representative of your estate. Any such transferee must furnish the Company with
(i) written notice of his or her status as transferee, and (ii) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to such a transfer.

 

3.

Termination and Certain Transactions.

 

 

(a)

If you cease to be employed due to your death, Disability (as defined below) or
Retirement (as defined below), then as of the last business day of the month in
which such termination of employment occurs, you will become immediately vested
in any Restricted Stock Units that have not previously vested. In such event,
all shares underlying any remaining Restricted Stock Units shall be delivered as
of the last business day of the month in which such termination of employment
occurs, subject to the provisions of Section 9 below.

 

a.

“Disability” is defined as any one or more of the following: (i) your being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months; (ii) you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the Company's accident and health plan
covering the Company's employees; or (iii) you have been determined to be
totally disabled by the Social Security Administration.

 

b.

“Retirement” is defined as your termination of employment for a reason other
than Disability or death subsequent to your having attained age 70 and having
been employed by the Company for at least 10 years. Notwithstanding the
preceding sentence, a termination will not be considered a Retirement if you are
terminated for “Cause” by the Company. For this



--------------------------------------------------------------------------------

 

purpose, “Cause” shall be defined as (i) embezzlement, theft or misappropriation
by you of any property of any of the Company or its affiliates; (ii) your breach
of any fiduciary duty to the Company or its affiliates; (iii) your failure or
refusal to comply with laws or regulations applicable to the Company or its
affiliates and their businesses or the policies of the Company and its
affiliates governing the conduct of its employees or directors; (iv) your gross
incompetence in the performance of your job duties; (v) commission by you of a
felony or of any crime involving moral turpitude, fraud or misrepresentation;
(vi) your failure to perform duties consistent with a commercially reasonable
standard of care; (vii) your failure or refusal to perform your job duties or to
perform specific directives of your supervisor or designee, or the senior
officers or Board of Directors of the Company; or (viii) any gross negligence or
willful misconduct by you resulting in loss to the Company or its affiliates, or
damage to the reputation of the Company or its affiliates.

 

4.

Rights as Shareholder. Except as provided by Section 11, neither you nor any
person claiming under or through you will have any of the rights or privileges
of a shareholder of the Company in respect of any shares of Common Stock
deliverable hereunder unless and until certificates representing such shares
(which may be in book entry or other electronic form) will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to you (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, you will have all the rights of a
shareholder of the Company with respect to voting such shares and receipt of
dividends and distributions on such shares.

 

5.

Deferral. If permitted by the Administrator, the issuance of the Common Stock
issuable with respect to this Award may be deferred upon such terms and
conditions as determined by the Administrator, subject to the Administrator’s
determination that any such right of deferral or any term thereof complies with
applicable laws or regulations in effect from time to time, including but not
limited to Section 409A (as defined below). If you have elected to defer receipt
of your shares of Common Stock such that this Award is subject to Section 409A,
and if the Administrator, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units
subject to this Award, the payment of such accelerated portion of the Award
nevertheless will be delivered to you on the same dates specified in your
deferral election, except as provided by Section 10 and subject to any six
(6) month delay that may be required pursuant to Section 9.

 

6.

Tax Withholding. The Company will withhold from the number of shares of Common
Stock otherwise issuable under this Award a number of shares of Common Stock
that have an aggregate market value sufficient to satisfy the minimum
statutorily required federal, state and local tax withholding obligations.
Shares will be valued at their Fair Market Value when the taxable event occurs.
The number of shares of Common Stock withheld pursuant to this Section 6 will be
rounded up to the nearest whole share, with no refund provided in the U.S. for
any value of the shares withheld in excess of the tax obligation as a result of
such rounding, pursuant to such procedures as the Administrator may specify from
time to time.

Notwithstanding any contrary provision of this Agreement, no shares of Common
Stock will be issued unless and until all income, employment and other taxes
which the Company determines must be withheld or collected with respect to such
shares have been withheld or collected. In addition and to the maximum extent
permitted by law, the Company (or the employing Parent or Subsidiary) has the
right to retain without notice from salary or other amounts payable to you, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable shares. All income and other taxes related to the Restricted Stock
Units and any shares delivered in payment of such Restricted Stock Units are
your sole responsibility.

 

7.

Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units or the right to receive
dividend equivalents except as permitted by the Plan.

 

8.

Other Restrictions. The issuance of Common Stock under this Award is subject
(i) to compliance by the Company and you with all applicable legal requirements,
including tax withholding obligations, (ii) to compliance with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance, (iii) to the completion of any registration or other
qualification of such shares of Common Stock under any U.S. state or federal law
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (iv) the obtaining of any

 

2



--------------------------------------------------------------------------------

 

approval or other clearance from any U.S. state or federal governmental agency,
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable, and (v) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience. The
Company may delay the issuance of shares of Common Stock under this Award to
ensure at the time of issuance there is a registration statement for the shares
in effect under the Securities Act of 1933.

 

9.

Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with your Retirement
or other termination of employment (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) you are a “specified employee”
within the meaning of Section 409A at the time of such termination and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to you on or within the six
(6) month period following your termination of employment, then the payment of
such accelerated Restricted Stock Units otherwise payable to you during such six
(6) month period will accrue and will be paid to you on the date six (6) months
and one (1) day following the date of your termination of employment, unless you
die following your termination of employment, in which case the Restricted Stock
Units will be paid in shares of Common Stock to your estate as soon as
practicable following your death. It is the intent of this Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or shares of Common Stock issuable thereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Agreement,
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

 

10.

Transactions.

 

 

(a)

General Rule for Transaction. In the event of a Transaction, if you have not
elected to defer receipt of your shares of Common Stock and you are not eligible
for Retirement, the then-unvested Restricted Stock Units subject to this Award
will be treated pursuant to Section 17 of the Plan, subject to the provisions of
Section 9 hereof.

 

 

(b)

Transaction Following Share Deferral or Becoming Retirement-Eligible. In the
event of a Transaction that qualifies as a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the Company’s assets, each within the meaning of Section 409A (each, a “409A
Change of Control”):

 

 

(i)

If you have elected to defer receipt of your shares of Common Stock such that
this Award is subject to Section 409A, your deferral shall cease immediately
upon the Transaction. In such event, the shares of Common Stock (or the per
share consideration received by a majority of the holders of such Common Stock
in such Transaction) payable in connection with the vested portion of this Award
will be delivered to you as soon as practicable following the date on which such
Transaction is consummated.

 

 

(ii)

If you are eligible for Retirement, the shares of Common Stock (or the per share
consideration received by a majority of the holders of such Common Stock in such
Transaction) payable in connection with the vested portion of this Award will be
delivered to you as soon as practicable following the date on which such
Transaction is consummated, and the unvested portion of this Award shall
continue to vest on the same dates specified under the terms of this Agreement
regardless of any acceleration of the vesting of such Restricted Stock Units
which may occur in connection with the Transaction (other than any acceleration
pursuant to Section 3 hereof).

In the event of a Transaction that does not qualify as a 409A Change of Control,
then, subject to Section 9, the shares of Common Stock (or the per share
consideration received by a majority of the holders of such Common Stock in such
Transaction) payable in connection with the vested portion of this Award will be
delivered to you on the same dates specified in your deferral election or, if
you are eligible for Retirement, on the same dates specified under the terms of
this Agreement, regardless of any acceleration of the vesting of such Restricted
Stock Units which may occur in connection with the Transaction.

 

3



--------------------------------------------------------------------------------

11.

Dividend Equivalents. During the period beginning on the Award Date as indicated
above and ending on the date that the Restricted Stock Unit is settled or
terminates, whichever occurs first, you will accrue cash payments based on the
cash dividend that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding share of Common Stock on
the record date for the dividend. Such accrued dividends will vest and become
payable upon the same terms and at the same time as the Restricted Stock Units
to which they relate, including any delay in payment to which the related
Restricted Stock Units may be subject pursuant to Section 9. Dividend equivalent
payments will be net of federal, state and local withholding taxes.

 

12.

Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
you and the Company, as applicable.

 

13.

Restrictions on Sale of Securities. The shares of Common Stock issued as payment
for vested Restricted Stock Units under this Agreement will be registered under
U.S. federal securities laws and will be freely tradable upon receipt. However,
your subsequent sale of the shares may be subject to any market blackout-period
that may be imposed by the Company and must comply with the Company’s insider
trading policies, and any other applicable securities laws.

 

14.

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to Restricted Stock Units awarded under the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. By
accepting this Award, you hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

15.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

16.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

 

17.

Agreement Severable. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement will continue in full force and effect.

 

18.

Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. You expressly warrant that
you are not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the parties agree to work in good
faith to revise this Agreement as necessary or advisable to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Restricted Stock
Units.

 

19.

Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

20.

Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Agreement are used as defined in the Plan.
If the Plan and this Agreement are inconsistent, the provisions of the Plan will
govern. Interpretations of the Plan and this Agreement by the Committee are
binding on you and the Company.

 

4



--------------------------------------------------------------------------------

21.

No Employment Agreement. Neither the award to you of the Restricted Stock Units
nor the delivery to you of this Agreement or any other document relating to the
Restricted Stock Units will confer on you the right to continued employment with
or other service to the Company or any Parent or Subsidiary. You agree that this
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
employment or service for the vesting period, for any period, or at all, and
will not interfere in any way with your right or the right of the Company (or
the Parent or Subsidiary employing or retaining you) to terminate your
employment or other service relationship at any time, with or without cause or
notice.

 

5